Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-195740, 333-158590, 333-123444, 333-52952) and on Form S-8 (Nos. 333-14243, 333-28427, 333-52957, 333-123446, 333-125311, 333-141906, 333-142752, 333-142754 and 333-167266) of Brandywine Realty Trust of our report dated March 1, 2017 relating to the financial statements, financial statement schedules, and the effectiveness of internal control over financial reporting, which appears in this Form 10‑K. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania
